Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-11, 13-14, 16 and 18, 22 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Bamnolker (Patent No.: US 9595470).
Re claim 1, Bamnolker, FIG. 1 and 5 teaches a method comprising: 
providing a substrate including a structure (101); 
performing a first operation of:
exposing the substrate to a reducing agent gas at a first substrate temperature of no more than 400°C (103, col. 5, lines 25-35) to form a conformal reducing agent layer on the structure; 
raising the temperature of the substrate to a second substrate temperature of at least 500°C; and 
at the second substrate temperature, exposing the first conformal reducing agent layer to a metal precursor to convert the conformal reducing agent layer to the metal (105, col. 6, lines 14-32),
wherein the conformal reducing agent layer and the metal layer formed by exposing the conformal reducing agent layer (said B2H6 with H2, col. 7, lines 1-16) to the metal precursor (said WCl5 or WCl6, col. 7, lines 17-25) in the first operation are greater than 10 Å thick (“15-20 Å thick”, col. 13, lines 5-14).
Re claim 2, Bamnolker, FIG. 1 and 5 teaches the method of claim 1, wherein the first substrate temperature is no more than 350°C (“between about 250°C and about 450°C”, col. 5, lines 25-35).
Re claim 3, Bamnolker, FIG. 1 and 5 teaches the method of claim 1, wherein the first substrate temperature is no more than 300°C (“between about 250°C and about 450°C”, col. 5, lines 25-35).
Re claim 4, Bamnolker, FIG. 1 and 5 teaches the method of any of claim 1, wherein the reducing agent gas is a silicon-containing gas (silanes (SiH4), col. 5, lines 1-10).
Re claim 5, Bamnolker, FIG. 1 and 5 teaches the method of any of claim 1, wherein the reducing agent gas is a boron-containing gas (“diborane (B2H6)”, col. 5, lines 1-5).
Re claim 6, Bamnolker, FIG. 1 and 5 teaches the method of any of claim 1, wherein the reducing agent gas is a mixture of a silicon-containing gas and a boron-containing gas (col. 5, lines 1-24).
Re claim 7, Bamnolker, FIG. 1 and 5 teaches the method of claim 6, wherein the reducing agent gas is a mixture of silane (SiH4) and diborane (B2H6) (col. 5, lines 1-24).
2) gas (col. 5, lines 45-67).
Re claim 9, Bamnolker, FIG. 1 and 5 teaches the method of any of claim 1, wherein the metal precursor is provided with H2 (col. 6, lines 24-30).
Re claim 10, Bamnolker, FIG. 1 and 5 teaches the method of any of claim 1, wherein exposing the conformal reducing agent layer to a metal precursor to convert the reducing agent layer to metal comprises exposing the conformal reducing agent layer to alternating pulses of H2 and the metal precursor (col. 6, lines 14-32).
Re claim 11, Bamnolker, FIG. 1 and 5 teaches the method of any of claim 1 wherein the metal precursor is a tungsten chloride compound and the metal is tungsten (109 of FIG. 1).
Re claim 13, Bamnolker, FIG. 1 and 5 teaches the method of any of claim 1, wherein the conformal reducing agent layer is formed directly on an oxide surface (col. 8, lines 40-47).
Re claim 14, Bamnolker, FIG. 1 and 5 teaches the method of any of claim 1, wherein the conformal reducing agent layer is formed directly on a nitride surface (col. 4, lines 33-65).
Re claim 16, Bamnolker, FIG. 1 and 5 teaches the method of claim 6, wherein the concentration of boron in the reducing agent layer decreases with increasing thickness (note that because of boron element deposited and reacted onto the surface of tungsten-chloride, col. 5, lines 1-54).
Re claim 18, Bamnolker, FIG. 1 and 5 teaches a method comprising: 
providing a substrate including a structure; exposing the substrate to a mixture of a silicon-containing gas and a boron-containing gas (col. 5, lines 1-24) at a first substrate temperature of no more than 400°C to form a conformal reducing agent layer on the structure (103, col. 5, lines 25-35); 
wherein the silicon-containing gas and the boron-containing gas are present as gases simultaneously in the chamber (“Other examples of reducing agents that may be used in operation 103 instead of B2H6 include other boranes, silanes such as silane (SiH4) and germanes such as germane (GeH4)”, col. 5, lines 1-10);
raising the temperature of the substrate to a second substrate temperature of at least 500°C; and 
at the second substrate temperature, exposing the conformal reducing agent layer to a tungsten-containing (105, col. 6, lines 14-32) or molybdenum-containing precursor to convert the reducing agent layer to tungsten or molybdenum.
Re claim 22, Bamnolker, FIG. 1 and 5 teaches the method of claim 1, wherein the conformal reducing agent layer and the metal layer formed by exposing the conformal reducing agent layer to the metal precursor in the first operation are greater than 15 Å thick (“15-20 Å thick”, col. 13, lines 5-14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bamnolker in view of Mikagi (Patent No.: US 5502005).
Re claims 12/20, Bamnolker, FIG. 1 and 5 teaches a method comprising: 
providing a substrate including a structure; exposing the substrate to a mixture of a silicon-containing gas and a boron-containing gas to form a conformal reducing agent layer on the structure (col. 5, lines 1-24); 
wherein the silicon-containing gas and the boron-containing gas are present as gases simultaneously in the chamber (“Other examples of reducing agents that may be used in operation 103 instead of B2H6 include other boranes, silanes such as silane (SiH4) and germanes such as germane (GeH4)”, col. 5, lines 1-10); and 
exposing the conformal reducing agent layer to a tungsten-containing precursor (tungsten chloride, col. 6, lines 14-25) to convert the reducing agent layer to tungsten.
Bamnolker fails to teach the limitation of claim 12 and exposing the conformal reducing agent layer to a molybdenum-containing precursor to convert the reducing agent layer to molybdenum.
Mikagi teaches wherein the metal precursor is a molybdenum-containing compound and the metal is molybdenum (claim 12); and
exposing the conformal reducing agent layer to a molybdenum-containing precursor to convert the reducing agent layer to molybdenum (col. 9, lines 34-65) (the rest of claim 20)
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching because Mikagi teaches the molybdenum could be used for tungsten (col. 4, lines 21-25). 
Claim 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bamnolker.
Bamnolker differs from the claim invention by not disclosing wherein the conformal reducing agent layer is between about 10 and 50 Å thick (claim 15).
wherein the silicon:boron ratio in the mixture is at least 10:1 (claims 17/19).
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. Please see the detail explanation of the high-lighted portion of claims 1, 18 and 20 as listed above,
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894